Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 8/5/21 is acknowledged.  The traversal is on the grounds that the claims are sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims, i.e. “the search and examination of the entire application could be made without serious burden” (see Response to Election / Restriction received 8/5/21).  This is not found persuasive because Group II, claims 17-20, requires “igniting the combustion surface with the at least two electrodes” while Group I, claims 1-16, only requires a “a solid-grain fuel material…exposed to the at least two electrodes, the fuel material having a combustion surface”.  Therefore, a thorough examination of Group II would require search of additional CPC classifications and keywords to encompass this additional limitation and would be reasonably considered a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/5/21.
Claim Objections
Claim 1 is objected to because of the following informalities:
“an oxidizer” in line 4 should be --oxidizer--;
“a flow of oxidizer” in line 7 should be --a flow of an oxidizer-- (to clarify “the oxidizer” referenced in claim 5).
Claim 2 is objected to because “oxidizer flow of” in line 2 should be --the flow of the oxidizer being”.
Claim 3 is objected to because of the following informalities:
“ridges along the combustion surface” in line 2 should be --a plurality of ridges along the combustion surface-- (“the ridges” are referenced in line 3);
“the electrodes configured” in line 2 should be --the electrodes are configured--.
Claim 7 is objected to because “the range” in line 2 should be --a range--.
Claim 8 is objected to because “1 g/s oxidizer” in line 2 should be --1 g/s of the oxidizer--.
Claim 9 is objected to because of the following informalities:
“an oxidizer” in line 4 should be --oxidizer--;
“a flow of oxidizer” in line 7 should be --a flow of an 
“an oxidizer flow rate” in line 10 should be --a flow rate of the oxidizer--.
Claim 10 is objected to because “wherein the combustion” in line 1 should be --wherein combustion of the fuel material in the combustion chamber--.
Claim 11 is objected to because of the following informalities:
“ridges along the combustion surface” in line 2 should be --a plurality of ridges along the combustion surface-- (“the ridges” are referenced in line 3);
“the electrodes configured” in line 2 should be --the electrodes are configured--.
Claim 15 is objected to because “the range” in line 2 should be --a range--.
Claim 16 is objected to because “5 g/s oxidizer” in line 2 should be --5 g/s of the oxidizer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-10, and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarigul-Klijn et al. (U.S. 2006/0213181) in view of Schuler et al. (U.S. 5,099,645) and further in view of Kline et al. (U.S. 2004/0068979).

    PNG
    media_image1.png
    450
    877
    media_image1.png
    Greyscale


Re claim 1:

a housing (102, casing - Para 26 (a type of housing as shown in Fig. 1 and described in Para 26)) having a first end (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of first end)) and a second end (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of second end)) and defining a cavity (see Modified Fig. 2 at 102 - a type of cavity is shown within element 102 defined in part by element A and element B (corresponds to entire internal volume of element 102 and including elements 110, 115, and 120 as described in Para 26)); 
at least two electrodes extending into the cavity (Para 45 - “at least one igniter (not shown) is coupled to the tube 220 for igniting the liquid fuel within a combustion chamber of the tube 220” (different than the claimed invention)); 
a solid-grain fuel material (130, solid fuel - Para 26 (a type of solid-grain fuel material per Para 8 - “A variety of materials can be used as the fuel, including… HTPB…” which is a solid-grain fuel per Para 56 of the Specification of the Instant Invention)) and positioned in the cavity (see Fig. 1 - element 130 is shown within element 102), the fuel material (130) having a combustion surface (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of combustion surface as it is shown as a surface of element 130 (fuel per Para 26) which partially defines element 115 which is a type of combustion chamber per Para 27 and further react in the mixing chamber 115…”)); 
a combustion chamber (115, mixing chamber - Para 26 (a type of combustion chamber as shown in Fig. 1 and described in Para 27 - “…the unburned oxidizer in the free stream, and the flame combustion products mix and further react in the mixing chamber 115…”)) defined between the combustion surface (Modified Fig. 1 above - C) and the second end (Modified Fig. 1 above - B)(see Modified Fig. 1 above - element 115 is shown defined between elements B and C); 
an oxidizer port (120, combustion port - Para 26 (a type of oxidizer port as shown in Fig. 1 and described in Para 27 (“…unburned oxidizer in the free stream…”))) arranged to provide a flow of oxidizer to the combustion chamber (115)(see Fig. 1 - element 120 is shown and described in Para 27 as providing a flow of oxidizer to element 115 (“…unburned oxidizer in the free stream…mix and further react in the mixing chamber 115…”)); 
a nozzle (140, nozzle - Para 27) positioned at the second end (Modified Fig. 1 above - B)(see Modified Fig. 1 above - element 140 is shown positioned at element B); 
wherein combustion of the fuel material (130) in the combustion chamber (115) is dominated by radiative heat transfer (see Fig. 1, Para 26, and Para 67 (Para 67 states “a thrust level of approximately 0.5 lbf is envisioned”, 0.5 lbf is 2.22 N, and per Para 26 element 100 of Fig. 1 is a “hybrid rocket”, therefore the combustion of element 130 which occurs in element 115 (as shown in Fig. 1 and described in Para 27) must be dominated by radiative heat transfer (per Para 71 of the Specification of the Instant Invention))).
free of an oxidizer.
Schuler teaches a solid-grain fuel material (18, solid fuel grain - Col. 3, Lines 25-26) free of an oxidizer (Col. 3, Lines 25-27).
It would have been obvious to one having ordinary skill in the art before the invention was made to have modeled the solid-grain fuel material of Sarigul-Klijn after that of Schuler (thereby making the fuel material of Sarigul-Klijn free of oxidizer as taught by Schuler) for the advantage of supporting a fuel rich combustion around 2300F (Schuler; Col. 2, Lines 54-55).
Sarigul-Klijn fails to disclose at least two electrodes extending into the cavity nor a solid-grain fuel material exposed to the at least two electrodes.
Kline teaches at least two electrodes (60, 62, ignition ends - Para 36 (elements 60 and 62 are shown as types of electrodes in Fig. 2 and as described in Paras 36-37)) extending into a cavity (see Fig. 2 - a type of cavity is shown within element 32, and elements 60 and 62 are shown extending into this cavity) and a solid-grain fuel material (32, plastic tube - Para 35 (a type of solid-grain fuel material per Para 35 - “plastic tube 32 is preferably made of…ABS…” which is a solid-grain fuel per Para 56 of the Specification of the Instant Invention)) exposed to the at least two electrodes (60/62)(see Fig. 2 - element 32 is shown exposed to element 60/62 as described in Para 36 - “Ignition ends 60, 62 of the wires 52, 54 are stripped of insulation and preferably contact the inner wall 64 of the tube 32.”).
It would have been obvious to one having ordinary skill in the art before the invention was made to have modeled the igniter of Sarigul-Klijn after that of Kline 
Re claim 2:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 1, as described above.
Sarigul-Klijn discloses wherein the hybrid propulsion system (Figs. 1 and 5A) generates no more than about 5 N of thrust (Para 67 - “a thrust level of approximately 0.5 lbf is envisioned” (0.5 lbf is 2.22 N)) and has oxidizer flow of no more than about 5 g/s (see Fig. 5A, Para 58, and Para 67 (per Para 67, thrust level is “tailored by adjusting regulator set pressure” and the thruster is envisioned as “an on-off solenoid valve” and per Para 58 element 227 is the “solenoid valve”, and as shown in Fig. 5A, the case of element 227 being off is shown resulting in an oxidizer flow of 0 which is less than 5 g/s)). 
Re claim 5:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 1, as described above.
Sarigul-Klijn discloses wherein the oxidizer is gaseous oxygen (GOX), hydrogen peroxide (H202), or nitrous oxide (N20)(Para 50 - “Nitrous Oxide (N2O) is used as the oxidizer”).
Re claim 6:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 1, as described above.
at least one of Acrylonitrile Butadiene Styrene (ABS), Polymethyl methacrylate (PMMA)(Para 8 - “A variety of materials can be used as the fuel, including Plexiglas (polymethyl methacrylate (PMMA))…”), Polyvinyl Chloride (PVC), and Nylon-12.
Re claim 7:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 1, as described above.
Sarigul-Klijn discloses wherein the hybrid propulsion system (Figs. 1 and 5A) generates thrust in the range of about 0.1 N to about 1 N (Para 67 - “a thrust level of approximately 0.5 lbf” (0.5 lbf is 2.22 N which is about 1 N (consistent with the Instant Invention because the Specification of the Instant Invention has not described what constitutes being about 1 N))).
Re claim 8:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 7, as described above.
Sarigul-Klijn discloses wherein the hybrid propulsion system (Figs. 1 and 5A) uses no more than about 1 g/s oxidizer (see Fig. 5A, Para 58, and Para 67 (per Para 67, thrust level is “tailored by adjusting regulator set pressure” and the thruster is envisioned as “an on-off solenoid valve” and per Para 58 element 227 is the “solenoid valve”, and as shown in Fig. 5A, the case of element 227 being off is shown resulting in an oxidizer flow of 0 which is less than 1 g/s)).
Re claim 9:

a housing (102, casing - Para 26 (a type of housing as shown in Fig. 1 and described in Para 26)) having a first end (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of first end)) and a second end (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of second end)) and defining a cavity (see Modified Fig. 2 at 102 - a type of cavity is shown within element 102 defined in part by element A and element B (corresponds to entire internal volume of element 102 and including elements 110, 115, and 120 as described in Para 26)); 
at least two electrodes extending into the cavity (Para 45 - “at least one igniter (not shown) is coupled to the tube 220 for igniting the liquid fuel within a combustion chamber of the tube 220” (different than the claimed invention)); 
a solid-grain fuel material (130, solid fuel - Para 26 (a type of solid-grain fuel material per Para 8 - “A variety of materials can be used as the fuel, including… HTPB…” which is a solid-grain fuel per Para 56 of the Specification of the Instant Invention)) and positioned in the cavity (see Fig. 1 - element 130 is shown within element 102), the fuel material (130) having a combustion surface (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of combustion surface as it is shown as a surface of element 130 (fuel per Para 26) which partially defines element 115 which is a type of combustion chamber per Para 27 and further react in the mixing chamber 115…”)); 
a combustion chamber (115, mixing chamber - Para 26 (a type of combustion chamber as shown in Fig. 1 and described in Para 27 - “…the unburned oxidizer in the free stream, and the flame combustion products mix and further react in the mixing chamber 115…”)) defined between the combustion surface (Modified Fig. 1 above - C) and the second end (Modified Fig. 1 above - B)(see Modified Fig. 1 above - element 115 is shown defined between elements B and C); 
an oxidizer port (120, combustion port - Para 26 (a type of oxidizer port as shown in Fig. 1 and described in Para 27 (“…unburned oxidizer in the free stream…”))) arranged to provide a flow of oxidizer to the combustion chamber (115)(see Fig. 1 - element 120 is shown and described in Para 27 as providing a flow of oxidizer to element 115 (“…unburned oxidizer in the free stream…mix and further react in the mixing chamber 115…”)); 
a nozzle (140, nozzle - Para 27) positioned at the second end (Modified Fig. 1 above - B)(see Modified Fig. 1 above - element 140 is shown positioned at element B); 
	wherein combustion of the fuel material (130) in the combustion chamber (115) generates thrust of no more than about 5 N (Para 67 - “a thrust level of approximately 0.5 lbf is envisioned” (0.5 lbf is 2.22 N)) at an oxidizer flow rate of no more than about 5 g/s (see Figs. 1, 5A, Paras. 9, 27 and Para 67 (Para 27 describes combustion of the fuel material in element 115 (“unburned fuel that travels beneath the flame, the unburned oxidizer in the free stream, and the flame combustion products mix and further react in the mixing chamber 115”), Para 67 describes a thrust level of 2.22 N (0.5 
Sarigul-Klijn fails to disclose a solid-grain fuel material free of an oxidizer.
Schuler teaches a solid-grain fuel material (18, solid fuel grain - Col. 3, Lines 25-26) free of an oxidizer (Col. 3, Lines 25-27).
It would have been obvious to one having ordinary skill in the art before the invention was made to have modeled the solid-grain fuel material of Sarigul-Klijn after that of Schuler (thereby making the fuel material of Sarigul-Klijn free of oxidizer as taught by Schuler) for the advantage of supporting a fuel rich combustion around 2300F (Schuler; Col. 2, Lines 54-55).
Sarigul-Klijn fails to disclose at least two electrodes extending into the cavity nor a solid-grain fuel material exposed to the at least two electrodes.
Kline teaches at least two electrodes (60, 62, ignition ends - Para 36 (elements 60 and 62 are shown as types of electrodes in Fig. 2 and as described in Paras 36-37)) extending into a cavity (see Fig. 2 - a type of cavity is shown within element 32, and elements 60 and 62 are shown extending into this cavity) and a solid-grain fuel material (32, plastic tube - Para 35 (a type of solid-grain fuel material per Para 35 - “plastic tube 32 is preferably made of…ABS…” which is a solid-grain fuel per Para 56 of the Specification of the Instant Invention)) exposed to the at least two electrodes (60/62)(see Fig. 2 - element 32 is shown exposed to element 60/62 as described in Para 36 - “Ignition ends 60, 62 of the wires 52, 54 are stripped of insulation and preferably contact the inner wall 64 of the tube 32.”).

Re claim 10:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 9, as described above.
Sarigul-Klijn discloses wherein the combustion is dominated by radiative heat transfer (see Fig. 1, Para 26, and Para 67 (Para 67 states “a thrust level of approximately 0.5 lbf is envisioned”, 0.5 lbf is 2.22 N, and per Para 26 element 100 of Fig. 1 is a “hybrid rocket”, therefore the combustion of element 130 which occurs in element 115 (as shown in Fig. 1 and described in Para 27) must be dominated by radiative heat transfer (per Para 71 of the Specification of the Instant Invention)))
Re claim 13:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 9, as described above.
Sarigul-Klijn discloses wherein the oxidizer is gaseous oxygen (GOX), hydrogen peroxide (H202), or nitrous oxide (N20)(Para 50 - “Nitrous Oxide (N2O) is used as the oxidizer”).
Re claim 14:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 9, as described above.
at least one of Acrylonitrile Butadiene Styrene (ABS), Polymethyl methacrylate (PMMA)(Para 8 - “A variety of materials can be used as the fuel, including Plexiglas (polymethyl methacrylate (PMMA))…”), Polyvinyl Chloride (PVC), and Nylon-12.
Re claim 15:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 9, as described above.
Sarigul-Klijn discloses wherein the hybrid propulsion system (Figs. 1 and 5A) generates thrust in the range of about 0.1 N to about 5 N (Para 67 - “a thrust level of approximately 0.5 lbf” (0.5 lbf is 2.22 N which is within a range of 0.1 to 5 N)).
Re claim 16:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claim 15, as described above.
Sarigul-Klijn discloses wherein the hybrid propulsion system (Figs. 1 and 5A) uses no more than about 5 g/s oxidizer (see Fig. 5A, Para 58, and Para 67 (per Para 67, thrust level is “tailored by adjusting regulator set pressure” and the thruster is envisioned as “an on-off solenoid valve” and per Para 58 element 227 is the “solenoid valve”, and as shown in Fig. 5A, the case of element 227 being off is shown resulting in an oxidizer flow of 0 which is less than 5 g/s)).
Claims 4 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarigul-Klijn et al. (U.S. 2006/0213181) in view of Schuler et al. (U.S. 5,099,645) and Kline et al. (U.S. 2004/0068979) as applied to claim 1 above, and further in view of Fuller (U.S. 2009/0217525).
Re claims 4 and 12:
Sarigul-Klijn/Schuler/Kline teaches the hybrid propulsion system of claims 1 and 9, as described above.
Sarigul-Klijn/Schuler/Kline fails to disclose wherein the fuel material comprises a plurality of flat layers formed by an additive manufacturing process.
Fuller teaches wherein a fuel material (Para 28 - “a photopolymeric plastic fuel”) comprises a plurality of flat layers formed by an additive manufacturing process (see Fig. 2 and Para 28 - “…method of making the stereolithographic rocket motor includes the steps of repetitively disposing a photopolymeric plastic fuel in layers, exposing each of the layers to photolithographically curing illumination…” (a type of additive manufacturing process)).
It would have been obvious to one having ordinary skill in the art before the invention was made to have utilized the fuel material of Fuller (including plurality of flat layers formed by additive manufacturing process) as the fuel material in Sarigul-Klijn for the advantage of being able to achieve fuel grains of any size and shape with improved performance and compact designs (Fuller; Para 21).
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 and 11 would allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a newly exposed internal surface of the fuel material has newly exposed ridges that act as newly exposed micro-electrodes that produce localized electrical arcing thereon and re-ignite the newly exposed combustion surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 3 and 11.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (U.S. 5,715,675) teaches a hybrid propulsion system (Abstract) which has an oxidizer flow of no more than about 5 g/s (Col. 7, Lines 23-27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        8/19/21